       Case 2:16-md-02724-CMR Document 1632 Filed 12/16/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                          16-MD-2724


 THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE

 ALL ACTIONS



      PLAINTIFFS’ SUR-REPLY TO DEFENDANT TEVA PHARMACEUTICAL
        USA, INC.’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
      RECONSIDERATION OF THE COURT’S JULY 13, 2020 MEMORANDUM
                  AND ORDER ON BELLWETHER SELECTION

       Teva’s reply brief offers nothing new or noteworthy, and so Plaintiffs rest on their

previously filed Response, MDL Doc. 1604. Plaintiffs respectfully request that the Court deny

Teva’s motion.


Dated: December 16, 2020


 By: /s/ Roberta D. Liebenberg                      By: /s/ Dianne M. Nast
     Roberta D. Liebenberg                             Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                     NASTLAW LLC
 One South Broad Street, 23rd Floor                 1101 Market Street, Suite 2801
 Philadelphia, PA 19107                             Philadelphia, PA 19107
 215-567-6565                                       215-923-9300
 rliebenberg@finekaplan.com                         dnast@nastlaw.com

 Lead and Liaison Counsel for the                   Lead and Liaison Counsel for the
 End-Payer Plaintiffs                               Direct Purchaser Plaintiffs




                                                1
      Case 2:16-md-02724-CMR Document 1632 Filed 12/16/20 Page 2 of 2




By: /s/ Jonathan W. Cuneo                     By: /s/ W. Joseph Nielsen
   Jonathan W. Cuneo                              W. Joseph Nielsen
CUNEO, GILBERT & LADUCA LLP                   Assistant Attorney General
4725 Wisconsin Ave. NW, Suite 200             State of Connecticut
Washington, DC 20016                          55 Elm Street
202-789-3960                                  P.O. Box 120
jonc@cuneolaw.com                             Hartford, CT 06141-0120
                                              (860) 808-5040
Lead Counsel for the                          Joseph.Nielsen@ct.gov
Indirect Reseller Plaintiffs
                                              Liaison Counsel for the States

By: /s/ William J. Blechman
William J. Blechman
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
(305) 373-1000
wblechman@knpa.com

Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAPs




                                          2
